DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 ,03/09/2022, and 05/31/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Group I: Claims 1, 2, 4-6, 8, 9-18, 32-34, 38-44, 45-52 and 53-61, drawn to a shunt device, classified in A61M 2210/0681. 
Group II: Claims 20, 35-37, drawn to a method for shunting cerebrospinal fluid, classified in A61M 2039/0291. 
Group III:  claims 62-70, drawn to a shunt device, classified in A61M 27/006. 
Claims 20, 35-37, and 62-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2022.
Applicant's election with traverse of Invention I in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that Group II claims depend from claim 1 of Group I. This is not found persuasive because these claims are in a different field of endeavor and would require a different field of search for examination.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-2, 4-6 ,8-16, 18, 32-34, 38-61 are pending and currently under consideration for patentability.    
Claims 20, 35-37 and 62-70 are withdrawn via restriction requirement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 ,8-11, 13, 15, 16, 18, 32-34, 38-41, 43-49, 51-58, and 60-61 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Heilman (WO 2015108917 A1).
Regarding Claim 1, Heilman teaches  a shunt device (902), comprising: a tubular inlet element (903) having an inlet end (figure 9) with an inlet opening and an inner lumen extending through tubular inlet, a tubular outlet element (907) having an outlet end (figure 9) with an outlet opening and an inner lumen (internal catheter, 48) extending through the tubular outlet (907); a shunt body (902), the inner lumen of the tubular inlet element and the inner lumen (48) of the tubular outlet element being operably connected to each other through the shunt body (figure 5); a distancer (900) attached at the outlet end of the tubular outlet element or at an end portion of the tubular outlet element that includes the outlet end (figure 9), wherein the distancer is compactable into a compacted state, and expandable into at least one expanded state (paragraph 0068), and wherein the distancer is in one of the at least one expanded state unless an external force is applied to compact the distancer into a compacted state (paragraph 0068); and wherein the distancer is configured to maintain the outlet end substantially at a central position of a sinus system cavity when the tubular outlet element is inserted into the sinus system cavity (paragraph 0065- paragraph 0069).
Regarding Claim 2, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is configured to prevent prevents the outlet end from contacting surrounding endothelial endothelium tissue when the tubular outlet element is inserted into the sinus system cavity (paragraph 0080).
Regarding Claim 4, Heilman teaches the shunt device according to claim 1 [[3]], wherein the outlet end (907) is maintained in a position substantially parallel to the flow direction of fluid flow in the sinus system cavity, into which the tubular outlet element is inserted (figure 9).
Regarding Claim 5, Heilman teaches the shunt device according to claim 4, wherein the direction of [[the]] flow of cerebrospinal fluid (CSF) exiting the outlet end (paragraph 0048) is substantially parallel to the flow direction of fluid flow in the sinus system cavity, into which the tubular outlet element is inserted (Figure 4 and Figure 6).
Regarding Claim 8, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is integral with the outlet end of the tubular outlet element (907)(Figure 9).
Regarding Claim 9, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) comprises at least three distance keepers (plurality of stent wires form distant keepers) (figure 9), each being positioned at a distance from the tubular outlet (907) element in a direction perpendicular to a central longitudinal axis of the outlet end of the tubular outlet element (figure 9).
Regarding Claim 10, Heilman teaches the shunt device according to claim 9, wherein each distance keeper (stent wires) forms part of a distance member (900) protruding from the tubular outlet element (907) in a direction away from the central longitudinal axis (figure 9).
Regarding Claim 11, Heilman teaches the shunt device according to claim 9, wherein said at least three distance keepers are positioned equidistantly equidistant from each one other (plurality of stent wires form distant keepers) (figure 9).
Regarding Claim 13,  Heilman teaches the shunt device according to claim 11, further comprising connector members (platform, 905) each interconnecting two or more of the at least three distance members(900) (figure 9) in order to hinder tangential movement of the distance members when seen in the direction of the central longitudinal axis of the outlet end of the tubular outlet element (907) (figure 9)(paragraph 0065).
Regarding Claim 15,  Heilman teaches the shunt device according to claim 1, wherein the distancer comprises a resilient mesh (900)  comprising at least three distance keepers   (plurality of stent wires form distant keepers)defining a maximum protrusion of the mesh from a central longitudinal axis of the outlet end (907) of the tubular outlet element (figure 9).
Regarding Claim 16, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is attached to the outlet end of the tubular outlet element (907) via one or more attachment members (platform, 905) (figure 9).
Regarding Claim 18, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) comprises at least three distance keepers (plurality of stent wires form distant keepers) protruding from a central longitudinal axis of the outlet end of the sinus catheter (figure 9).
Regarding Claim 32, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is in the compacted state when the tubular outlet element (907) is introduced into or retracted from said sinus system cavity (paragraph 0068).
Regarding Claim 33, Heilman teaches the shunt device according to claim 32, wherein the distancer (900) and the tubular outlet element (907) do not penetrate endothelial tissue when the tubular outlet element is positioned in said sinus system cavity (figure 9: not penetrating tissue).
Regarding Claim 34, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is in the compacted state when the tubular outlet element (907) is introduced into a delivery catheter  (paragraph 0068).
Regarding Claim 38, Heilman teaches the shunt device according to claim 1, wherein the distancer (900) is in the compacted state when the tubular outlet element (907) is retracted from said sinus system cavity (paragraph 0082).
Regarding Claim 39, Heilman teaches the shunt device according to claim 1, wherein the tubular inlet element (903) forms part of a brain ventricle catheter (902) adapted for draining cerebrospinal fluid (CSF) from a brain ventricle to the shunt body (paragraph 0053), and wherein the tubular outlet element forms part of a sinus catheter adapted for draining cerebrospinal fluid from the shunt body to the sinus system cavity (paragraph 0004).
Regarding Claim 40, Heilman teaches the shunt device according to claim 39, wherein the sinus system cavity is sinus transversus (paragraph 0044).
Regarding Claim 41, Heilman teaches the shunt device according to claim 1, wherein a flow restricting part (one-way valve) (on platform, 905)(figure 9) (paragraph 0065) is positioned between the inlet opening (903) and the outlet opening (907)(figure 9).
Regarding Claim 43, Heilman teaches the shunt device according to claim 1, wherein the shunt body (902) comprises a flow restricting part (one-way valve)(paragraph 0065).
Regarding Claim 44, Heilman teaches the shunt device according to claim 1, wherein the shunt body (902) comprises a one-way valve configured to prevent cerebrospinal fluid (CSF) from flowing from the outlet opening to the inlet opening (paragraph 0065).
Regarding Claim 45, Heilman teaches a shunt device (902) , comprising: a tubular inlet element (903) having an inlet end (figure 9) with an inlet opening, and an inner lumen (48) extending through the tubular inlet element (903); a tubular outlet element (907)  having an outlet end with an outlet opening (figure 9), and an inner lumen extending through the tubular outlet element (48); a shunt body, the inner lumen of the tubular inlet element and the inner lumen of the tubular outlet element being operably connected to each other through the shunt body (figure 9); and a distancer (900) attached at the outlet end or at a portion of the tubular outlet element (907) that includes the outlet end (figure 9) , wherein the distancer (900) is configured to maintain the outlet end substantially at a central position of a sinus system cavity when the tubular outlet element is inserted into the sinus system cavity (paragraph 0065: acts as anchor) .

Regarding Claim 46, Heilman teaches the shunt device according to claim 45, wherein the distancer (900) is configured to prevent the outlet end (907) of the tubular element from contacting surrounding endothelial tissue when the tubular outlet element is inserted into the sinus system cavity (paragraph 0065) .
Regarding Claim 47, Heilman teaches the shunt device according to claim 45, wherein the tubular inlet element forms part of a brain ventricle catheter (902) adapted for draining cerebrospinal fluid (CSF) from a brain ventricle to the shunt body (paragraph 0053), and wherein the tubular outlet element forms part of a sinus catheter adapted for draining cerebrospinal fluid from the shunt body to the sinus system cavity (paragraph 0004).
Regarding Claim 48, Heilman teaches the shunt device according to claim 47, wherein the sinus system cavity is sinus transversus (paragraph 0044).
Regarding Claim 49, Heilman teaches the shunt device according to claim 45, wherein a flow restricting part (905) is positioned between the inlet opening (903) and the outlet opening (907) (figure 9).
Regarding Claim 51, Heilman teaches the shunt device according to claim 45, wherein the shunt body comprises a flow restricting part (paragraph 0056)(valve, 26).
Regarding Claim 52, Heilman teaches the shunt device according to claim 45, wherein the shunt body comprises a one-way valve (valve, 26) configured to prevent cerebrospinal fluid (CSF) from flowing from the outlet opening (907) to the inlet opening (903)(figure 9).
Regarding Claim 53, Heilman teaches a shunt device (902), comprising: a tubular inlet element (903) comprising an inlet end (figure 9) with an inlet opening, and an inner lumen (48) extending through the tubular inlet element (figure 5); a tubular outlet element (907) comprising an outlet end with an outlet opening (figure 9), and an inner lumen extending through the tubular outlet element (figure 5); a shunt body (902), the inner lumen (48) of the tubular inlet element and the inner lumen of the tubular outlet element being operably connected to each other through the shunt body (figure 5) ; and a distancer (900) attached with an attachment member (attachment member, 905) to the outlet end of the tubular outlet element or to a portion of the tubular outlet element that includes the outlet end (figure 9), and having a central longitudinal axis coaxial with a central longitudinal axis of the outlet end of the tubular outlet element (907)(figure 9), wherein the distancer (9000 is compactable into a compacted state, and expandable into at least one expanded state (paragraph 0068) ; and wherein in the compacted state and in the at least one expanded state (paragraph 0068), the distancer (900) extends from the attachment member beyond the outlet end (907) (figure 9).
Regarding Claim 54, Heilman teaches the shunt device according to claim 53, wherein the distancer (900) is configured to prevent the outlet end of the tubular element from contacting surrounding endothelial tissue when the tubular outlet element (907) is inserted into a sinus system cavity (figure 9) (paragraph 0065) .
Regarding Claim 55, Heilman teaches the shunt device according to claim 54, wherein the outlet end (907) is maintained substantially at a central position of the sinus system cavity when the tubular outlet element is inserted into the sinus system cavity (figure 9: outlet end in very central position determined by anchor).
Regarding Claim 56, Heilman teaches the shunt device according to claim 53, wherein the tubular inlet element forms part of a brain ventricle catheter (902) adapted for draining cerebrospinal fluid (CSF) from a brain ventricle to the shunt body (paragraph 0053), and wherein the tubular outlet element forms part of a sinus catheter adapted for draining cerebrospinal fluid from the shunt body to the sinus system cavity (paragraph 0004).
Regarding Claim 57, Heilman teaches the shunt device according to claim 56, wherein the sinus system cavity is sinus transversus (paragraph 0044).
Regarding Claim 58, Heilman teaches the shunt device according to claim 53, wherein a flow restricting part (one-way valve)(paragraph 0065) is positioned between the inlet opening (903) and the outlet opening (907) (figure 9).
Regarding Claim 60, Heilman teaches the shunt device according to claim 53, wherein the shunt body (902) comprises a flow restricting part (one-way valve)(paragraph 0065).
Regarding Claim 61, Heilman teaches the shunt device according to claim 53, wherein the shunt body (902) comprises a one-way valve configured to prevent cerebrospinal fluid (CSF) from flowing from the outlet opening to the inlet opening (paragraph 0065).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (WO 2015108917 A1).
Regarding Claim 6, Heilman teaches the shunt device according to claim 1. Though Heilman fails to explicitly teach  wherein the orientation of the outlet end is substantially parallel to a central, longitudinal axis of the distancer (figure 9).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the outlet end and distancer of Heilman in parallel, since both elements are already aligned within the sinus cavity in the same direction, and by positioning the components in parallel the distancer would have direct control over the position of the outlet end.  
Regarding Claim 12, Heilman teaches the shunt device according to claim 11. The referred to embodiment fails to explicitly teach wherein said at least three distance keepers and/or distance members are positioned in a fashion satisfying the equation a + B + y = 360 , where a, B and y represents represent non-overlapping angles between two distance keepers and/or distance members when seen in the direction of the central longitudinal axis of the tubular outlet element, and where a >90, B >90 , and y > 90. However, Heilman teaches a globe type self-anchoring device (1702) includes a multi-filament globe-like assembly (1711) surrounding a perforated hollow cannula (1703), a number of radial struts (1705), a platform (1709) including a flow regulation mechanism (e.g., a one-way valve), and a drainage tube (1707). In its deployed state, the perforated hollow cannula (1703) and the multi-filament globe-like assembly (1711) are disposed through a sigmoid sinus wall (paragraph 0101) (figure 17). The radial struts form a globe like structure of 360 degrees, and Heilman does not disclose the preferred amount of struts. Therefore, it would  be obvious if there were three struts spaced equidistantly, each would have a non-overlapping angle of over 90 degrees. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distant keepers of Heilman to include three struts spaced equidistantly, each would have a non-overlapping angle of over 90 degrees, and the globular structure shown in figure 17 so that the distance keepers may pinch the sinus wall to act as an anchor (as motivated by Heilman paragraph 0100- 0103).
Regarding Claim 14,  Heilman teaches the shunt device according to claim 9. Heilman teaches various embodiments. Many of which wherein the distancer (900) comprises two or more sets of distance members  (plurality of stent wires form distant keepers).  In one of the embodiments, the distance members (30) of one set being arranged to protrude from the tubular outlet element (figure 5). In another embodiment  a different distance from the outlet opening than the distance members of another set (figure 9) . Both sets are positioned in the direction of the central longitudinal axis of the outlet end of the tubular outlet element (figure 9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distance members of Heilman to include distance members of one set being arranged to protrude from the tubular outlet element similar to that disclosed by another embodiment so that the distancer prevents the shunt from passing through the wall (as motivated by paragraph 0051) .
	
Claim(s) 42, 50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (WO 2015108917 A1) in view of Miethke (DE 102018000941 A1).
Regarding Claim 42, 50, and 59 Heilman teaches the shunt device according to claim 1, 45, and 53. Heilman fails to teach wherein a tube inserted into the outlet opening of the outlet element provides resistance to the flow of cerebrospinal fluid (CSF) through the shunt device , wherein the shunt body does not have a flow restricting part. Miethke teaches a hydrocephalus valve drainage catheter (abstract) comprising: a tube inserted  into the outlet opening of the outlet element provides resistance to the flow of cerebrospinal fluid (CSF) through the shunt device , wherein the shunt body does not have a flow restricting part (claim 14) (paragraph 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shunt body of Heilman to include a flow restricting tube similar to that disclosed by Miethke so that the user may control the flow resistance based on pressure and flow rate (as motivated by Miethke, paragraph 0036) .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150080854 A1, US 20140207179 A1, US 20130103026 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                         

/ANDREW J MENSH/Primary Examiner, Art Unit 3781